Citation Nr: 0521640	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-01 298	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date, earlier than October 
19, 1998, for the award of service connection for bilateral 
hearing loss, to include whether there was clear and 
unmistakable error in a May 27, 1982 rating decision denying 
service connection for a bilateral hearing loss.  

2.  Entitlement to an effective date, earlier than October 
19, 1998, for the award of service connection for tinnitus, 
to include whether there was clear and unmistakable error in 
a May 22, 1982 rating decision denying service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to May 
1964.  He had subsequent service in the National Guard and 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In August 1999, the RO granted the claim of entitlement to 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective October 19, 1998.  Service 
connection for tinnitus was granted with an evaluation of 10 
percent, effective October 19, 1998.  The veteran filed a 
timely Notice of Disagreement  (NOD) with the effective date 
of the award of a noncompensable disability rating for 
bilateral hearing loss and the 10 percent rating assigned for 
tinnitus.  In connection with the NOD, the veteran alleged 
clear and unmistakable error in the previous final rating 
decision of May 1982.  

This case was previously before the Board.  In March 2000, 
and in May 2001, the Board remanded the appeal for further 
development.  The RO has fully complied with the Board's 
Remands; however, for the reasons discussed below, the Board 
is dismissing the veteran's appeal.  

By correspondence, dated in March 2005, the veteran expressed 
an intent to withdraw the pending claims, by stating his 
dissatisfaction with VA and distrust with VA management.  In 
this correspondence, he demanded that VA "terminate this 
case" upon receipt of the March 2005 correspondence, which 
he referred to as a "formal document."


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1954 to May 1964, and he had subsequent service in the 
National Guard and Reserves.  

2.  On March 18, 2005, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

As noted above, a statement from the veteran, received on 
March 18, 2005, stated that he demanded that VA terminate his 
case.  The RO, in its March 21, 2005 correspondence, informed 
the veteran of the consequences of his actions.  The RO 
outlined to the veteran the requirements necessary to have 
his case forwarded to United States Court of Appeals for 
Veterans Claims.  A form was enclosed requesting the veteran 
to verify his request, or else the RO would continue 
processing the case as described in the letter.  There was no 
response from the veteran, and the RO continued this appeal.  
The Board finds that the veteran's detailed, comprehensive, 
and signed statement clearly indicated his intent to withdraw 
the appeal.  The appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


